Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 3, 2018

                                       No. 04-18-00837-CV

                                      Debra BARRIENTOS,
                                            Appellant

                                                  v.

   HEB GROCERY COMPANY, L.P., U.S Security Associates, Inc., Universal Protection
       Service, L.P. D/B/A/ Universal Protection Service; and G.T. Sirizzotti, LTD,
                                       Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-08748
                         Honorable David A. Canales, Judge Presiding

                                          ORDER
        The court reporter has filed a notice of late record stating appellant has not requested a
reporter’s record. See TEX. R. APP. P. 34.6(b)(1) (“At or before the time for perfecting the appeal,
the appellant must request in writing that the official reporter prepare the reporter’s record.”); id.
R. 35.3(b)(2), (3) (providing the court reporter is not required to file a reporter’s record unless
the appellant has requested the reporter’s record and “the party responsible for paying for the
preparation of the reporter’s record has paid the reporter’s fee, or has made satisfactory
arrangements with the reporter to pay the fee, or is entitled to appeal without paying the fee.”).

        We order appellant to provide written proof to this court by December 13, 2018 that (1)
the reporter’s record has been properly requested, and (2) either paid or arranged to pay the
reporter’s fee or is entitled to the record without prepayment of the reporter’s fee. See id. R. 20.1,
34.6(b)(1), 35.3(b). If appellant fails to provide such proof by the date ordered, appellant’s brief
will be due thirty days after the clerk’s record is filed, and the court will only consider those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See id. R. 37.3(c).


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court